Exhibit 10.5



2013 ANNUAL INCENTIVE PLAN

--------------------------------------------------------------------------------

ACCO BRANDS




[logo.jpg]

Revised: April 17, 2013

--------------------------------------------------------------------------------



SECTION 1 - PURPOSE


The purpose for the ACCO Brands Annual Incentive Plan as amended and effective
for the 2013 Plan Year (the “Plan”) is to focus the attention of Participants on
growing the business by rewarding them for their contributions towards ACCO
Brands meeting its annual performance goals. The Plan is established pursuant to
the 2011 Amended and Restated ACCO Brands Corporation Incentive Plan (the
“Incentive Plan”) and all awards under the Plan shall be Cash-Based Performance
Awards under Sections 8, 9 and 10 of the Incentive Plan. In case of conflict
between the Plan and the Incentive Plan, the Incentive Plan shall govern.


SECTION 2 – DEFINITIONS


2.1    Definitions: Wherever used herein, the following terms shall have the
meanings set forth below, unless otherwise expressly provided.
(a)




(b)








(c)
“Aggregate Operating Funding Pool Achievement Percentage,” for each Operating
Funding Pool, shall have the meaning ascribed to it in Section 4.3.2.


“Aggregate Incentive Opportunity” for each Operating Funding Pool or other group
of Participants shall be equal to the sum, with respect to the Participants
assigned to that Operating Funding Pool or other group, of the products of (i)
the Target Incentive Percentage for each Participant assigned to that Operating
Funding Pool or other group multiplied by (ii) that Participant’s Eligible
Earnings.


“Cause” shall (i) with respect to a Participant that is a Section 16 Officer,
have the same meaning ascribed to it in the Executive Severance Plan, and (ii)
with respect to any other Participant include but is not limited to inability to
perform to standards established by the Company, misconduct, negligence,
dishonesty, criminal act, excessive absenteeism, and failure to satisfactorily
perform job responsibilities and other conduct determined by the Company to be
“cause” for the employee’s involuntary separation from employment.


(d)


(e)


(f)


“Code” shall mean the Internal Revenue Code of 1986, as amended.


“Committee” shall mean the Compensation Committee of the Board of Directors of
the Company.


“Company” shall mean ACCO Brands Corporation.
(g)
“Disability” shall have the same meaning ascribed to it in the Incentive Plan.


(h)
“Employee” shall mean an individual classified as a regular full-time or regular
part-time employee by the Company as defined in Section 3.


(i)








“Eligible Earnings” for exempt employees include actual base salary paid,
vacation, Company designated holidays, floating holidays, bereavement, jury
duty, and short-term disability paid during the Plan Year. “Eligible Earnings”
for nonexempt employees include actual base salary paid, vacation, Company
designated holidays, floating holidays, bereavement, jury duty, short-term
disability, actual overtime and emergency time-off paid during the Plan Year.


(j)




(k)




(l)








(m)
“Financial Performance Goal” shall mean any financial measure as provided under
the Incentive Plan and as defined in Exhibit A.


“Gate” shall have the meaning ascribed to it in Section 4.2 with respect to
Section 16 Officers and in Section 4.3.1 with respect to other Participants.


“Incentive Award” shall mean the award earned by a Participant based on the
achievement of the Gate, the aggregate achievement of the Financial Performance
Goals of the assigned Operating Funding Pool and Individual Performance
Modifier, as the case may be, as calculated in accordance with the Plan.


“Individual Performance Modifier” shall mean clear, specific and objectively
measureable goals of a Participant whose Company salary grade is L2 and below.


(n)








(o)


(p)
“Operating Funding Pool” shall mean the specific set of business unit and/or
regional and/or Company-wide Financial Performance Goals applicable to a group
of Participants designated as an Operating Funding Pool as well as all of the
individual Participants assigned to a particular Operating Funding Pool.


“Maximum Incentive Pool” shall have the meaning ascribed to it in Section 4.3.2.


“Participant” shall mean an Employee of the Company who is in a position that
satisfies the defined eligibility criteria for participation in the Plan stated
in Section 3.







--------------------------------------------------------------------------------

Revised: April 17, 2013 2 | Page

--------------------------------------------------------------------------------



(q)
“Plan Year” shall mean the fiscal year of the Company that extends from January
1, 2013 through December 31, 2013.


(r)
“Retirement” shall have the same meaning ascribed to it in the Incentive Plan.


(s)
“Section 16 Officers” shall mean any officers of the Company as defined in Rule
16a-1 under the Securities Exchange Act of 1934 and so designated by the
Company’s Board of Directors. It is intended that for purposes of the Plan,
Section 16 Officers shall include all Covered Employees and their applicable
goals constitute Covered Employee Performance Objectives (both terms as defined
under the Incentive Plan) and within the meaning of Section 162(m) of the Code.


(t)
“Target Incentive Percentage” shall mean the fixed percentage of a Participant’s
Eligible Earnings determined by (i) the Committee for each Participant that is a
Section 16 Officer, and (ii) the Chief Human Resources Officer for all other
Participants.



SECTION 3 – ELIGIBILITY AND PARTICIPATION
3.1    Eligibility: Employees throughout the Company in positions that directly
or indirectly impact the Company’s annual performance goals may be considered
for participation in the Plan. All non-union exempt and nonexempt office jobs
(grades A-G, P1-P5, L1-L2, E1-E3, CEO and Executive Chairman of the Board of
Directors) may be considered for participation in the Plan. Employees
participating in a sales incentive or commission arrangement or any other
incentive program (e.g., Sales and Marketing Incentive Plan or Technical
Representative Incentive Plan), shall be excluded from participation in the Plan
unless otherwise determined by the Chief Human Resources Officer.


3.2    Participation: Participation in the Plan shall be determined annually by
the Chief Human Resources Officer; provided, however, that participation by
Section 16 Officers shall be determined by the Committee.


3.3    Partial Plan Year Participation: The Chief Human Resources Officer may
allow an Employee who becomes eligible during the Plan Year, either as a new
hire or as a result of an internal job change that qualifies as an Employee
under Section 3.1, to participate in the Plan; provided, however, participation
by Section 16 Officers shall be determined by the Committee. In either such
case, for purposes of calculating any Incentive Award, any such Participant’s
Eligible Earnings shall be pro-rated based on the time during the Plan Year that
the Employee was a Participant. Newly hired Employees or Employees who first
become eligible as a result of an internal job change must have a hire date or a
job effective date prior to November 1, 2013 and Eligible Earnings during the
Plan Year to become a Participant for the Plan Year.


3.4    Changes in Plan Assignment and/or Target Incentive Percentage: Except as
otherwise determined by the Committee for a Section 16 Officer, a Participant
who experiences a change in their position assignment during the Plan Year will
be eligible to receive an Incentive Award based on the actual Incentive Award
calculation of each position prorated for the period of their time in each
position. Participants who experience a change in their Target Incentive
Percentage during the Plan Year will be eligible to receive an Incentive Award
prorated to reflect the period of time at each Target Incentive Percentage
level.


3.5    Leave of Absence: A U.S. Participant on an approved leave of absence, as
defined by the Family and Medical Leave Act of 1993, will be eligible to receive
a full Incentive Award based on the actual Incentive Award calculation during
the Plan Year. A Participant on any other form of approved leave of absence
shall have their Incentive Award calculated on a partial-year basis, payable
pursuant to Section 5. All Participants who are on an approved leave of absence
shall be considered employed for purposes of Section 4.1.


3.6    No Right to Participate: Participation by an Employee in the Plan in any
period prior to the Plan Year does not provide a right or entitlement to be
selected for participation in the Plan Year or any future period.


SECTION 4 – INCENTIVE AWARD DETERMINATION


4.1    Eligibility for Incentive Award: Except as provided in Section 6, in
order to be eligible to receive an Incentive Award, a Participant must be
employed continuously as a Participant through the entire Plan Year (or partial
Plan Year, in accordance with Section 3.3).


4.2    Initial Financial Performance Goal for Section 16 Officers: The initial
Financial Performance Goal for Section 16 Officers shall be ACCO Brands Adjusted
Operating Income, which serves as the Gate as described below and as defined in
Exhibit A, and shall be applied to determine a Section 16 Officer’s Incentive
Award before any additional Financial Performance Goals are applied. If the Gate
is attained, the Incentive Award amount for each Section 16 Officer is 150% of
each Section 16 Officer’s individual Target Incentive Percentage. If the Gate is
not attained, the Section 16 Officers’ Incentive Awards will be zero ($0.00).
Additional Financial Performance Goals may then be used for the purpose


--------------------------------------------------------------------------------

Revised: April 17, 2013 3 | Page

--------------------------------------------------------------------------------



of the Committee exercising negative discretion in accordance with Section
162(m) of the Code based on the applicable Operating Funding Pool for each
Section 16 Officer.


4.3    Financial Performance Goals and Plan Structure


4.3.1    ACCO Brands Gate: ACCO Brands Adjusted Operating Income must achieve a
defined threshold performance level before any awards can be earned.
Additionally, as provided in Section 4.2, if the Gate is attained, the Incentive
Award amount for each Section 16 Officer is 150% of his or her individual Target
Incentive Percentage, subject to the Committee exercising its negative
discretion in accordance with Section 162(m) of the Code as provided in Section
4.2. The Committee shall establish the threshold performance level for the ACCO
Brands Gate.


4.3.2    Operating Funding Pools: Operating Funding Pool metrics are comprised
of ACCO Brands Adjusted Operating Income and other key metrics (e.g.,
Regional/Business Operating Income, Working Capital Efficiency, Net Sales) as
provided in Exhibit A and previously approved by the Company’s stockholders as
set forth in the Incentive Plan. Actual percentage performance of each Operating
Funding Pool’s metrics is aggregated to determine the Aggregate Operating
Funding Pool Achievement Percentage, which is multiplied by the Aggregate
Incentive Opportunity for each Operating Funding Pool to establish the maximum
Incentive Award dollars available for Participants assigned to that Operating
Funding Pool (the “Maximum Incentive Pool”).


4.3.3    Financial Performance Goals: For each Participant, 100% of the
Incentive Award is based on the Operating Funding Pool metric(s) for the
Participant’s assigned Operating Funding Pool as set forth on Exhibit A. The
Financial Performance Goals shall consist of the performance goal achievement
levels required to earn an Incentive Award of one-hundred percent (100%) (i.e.,
“Target”). The minimum and maximum Incentive Award payout percentages for the
Financial Performance Goals are 0% and 150% of Target, respectively. The
achievement levels for each Financial Performance Goal shall be set by the Chief
Executive Officer, except that the Committee shall establish the achievement
levels for Financial Performance Goals for all Section 16 Officers.


4.4    Individual Performance Goals: Individual Performance Goals apply only for
Participants whose Company salary grade is L2 and below and shall be approved by
each Participant’s respective functional manager. Participants are eligible to
receive a portion of the Maximum Incentive Pool available for their Operating
Funding Pool based upon their achievement of their Individual Performance Goals
for the Plan Year.


4.5    Target Incentive Percentage and Award Levels: A Participant’s country of
employment, salary grade and/or level in the Company determine their Target
Incentive Percentage, as established by the Chief Human Resources Officer, with
the exception that the Committee shall establish the Target Incentive Percentage
for all Section 16 Officers. The total award opportunity range is between 0% and
150% of the Target Incentive Percentage as follows interpolated on a
straight-line basis for points in between:


2013 Annual Incentive Plan
Performance Achievement
Threshold
1/2 Target
Target
Maximum
Total Award Opportunity
0%
50%
100%
150%



4.6    Incentive Award Calculation:


For Participants who are Section 16 Officers, the Incentive Award is determined
as provided in Section 4.2. For the avoidance of doubt, the total Incentive
Awards payable to Section 16 Officers shall not exceed the amount payable upon
achievement of the ACCO Brands Gate and under the terms of the Incentive Plan.


For Participants in salary grade E1 and above, 100% of the Incentive Award is
based upon the Operating Funding Pool achievement once the ACCO Brands Gate is
achieved.


For Participants in salary grade L2 and below, once the ACCO Brands Gate is
achieved, 50% of the Incentive Award is based upon the Operating Funding Pool
achievement and the remaining 50% of the Incentive Award is based on the
Operating Funding Pool achievement and the Participant’s individual performance
against Individual Performance Goals. A Participant’s manager may adjust 50% of
a Participant’s Incentive Award amount up or down based upon the Participant’s
individual performance against Individual Performance Goals.


Provided the ACCO Brands Gate is achieved, the sum of the Incentive Awards for
all Participants in an Operating Funding Pool shall not exceed the Maximum
Incentive Pool for that Operating Funding Pool.


--------------------------------------------------------------------------------

Revised: April 17, 2013 4 | Page

--------------------------------------------------------------------------------



Subject to the foregoing limitations, the following formula are used to
calculate the Incentive Award for each Participant:
INCENTIVE AWARDS FOR PARTICIPANTS IN SALARY GRADE E1 AND ABOVE = A x B x C
INCENTIVE AWARDS FOR PARTICIPANTS IN SALARY GRADE L2 AND BELOW = A x (B x 50%) x
C plus A x (B x 50%) x C x D
Where:
A = Participant’s Target Incentive Percentage
B = Participant’s Eligible Earnings during the Plan Year
C = Participant’s Aggregate Operating Funding Pool Achievement Percentage
D = Participant’s Individual Performance Modifier
4.7    Award Calculation Framework:


[awardcalculationframework.jpg]




SECTION 5 – PAYMENT OF INCENTIVE AWARDS


5.1    Form and Timing of Payment: Payment of Incentive Awards shall be made in
cash, subject to applicable payroll tax and benefit plan withholdings, after the
end of the Plan Year following the final determination of the fiscal year’s
financial results, but in any event, such payment shall be made not later than
the fifteenth day of the third month following the last day of the Plan Year.


5.2    Performance-Based Compensation Exemption from Code Section 162(m): With
respect to Incentive Awards payable to Section 16 Officers, the Incentive Awards
are intended to qualify as performance-based compensation under Code Section
162(m). Before any such Incentive Award is paid to a Section 16 Officer, the
Committee shall certify in writing that the related Financial Performance Goals,
as applicable, have been satisfied.


5.3    Code Section 409A: The Plan is intended to satisfy the provisions of
Section 409A of the Code, so that any payments to individuals provided pursuant
to the Plan will not be subject to additional tax or interest under Code Section
409A.


--------------------------------------------------------------------------------

Revised: April 17, 2013 5 | Page

--------------------------------------------------------------------------------







SECTION 6 – TERMINATION OF EMPLOYMENT


6.1    Termination of Employment Due to Voluntary Resignation: In the event a
Participant’s employment is terminated due to voluntary resignation (not due to
Disability) prior to the last work day of the Plan Year, the Incentive Award
shall be forfeited and the Participant shall not be entitled to payment.


6.2    Termination of Employment for Cause: In the event a Participant’s
employment is terminated for Cause prior to the date Incentive Awards are paid,
the Incentive Award shall be forfeited and the Participant shall not be entitled
to payment.


6.3    Termination of Employment Due to Retirement, Death or Disability: In the
case of a termination due to death, Disability or Retirement prior to the last
work day of the Plan Year, the Incentive Award shall be considered earned based
upon actual attainment of the Financial Performance Goals, prorated based on the
portion of the Plan Year preceding the date of such termination and paid at the
same time as other Participants.


6.4    Termination of Employment due to Involuntary Termination Without Cause:
Unless provided otherwise in the applicable severance plan, in the event a
Participant’s employment is involuntarily terminated by the Company for reasons
other than Cause prior to the last work day of the Plan Year, the Incentive
Award shall be considered earned based upon actual attainment of the Financial
Performance Goals, prorated based on the portion of the Plan Year preceding the
date of such termination and paid at the same time as other Participants.


6.5    Section 16 Officers: Notwithstanding Sections 6.1 to 6.4, in the event a
Section 16 Officer Participant’s employment is involuntarily terminated by the
Company without Cause (and not due to Retirement, death or Disability), the
payment of any Incentive Award shall be governed by the Executive Severance
Plan.


SECTION 7 – ADMINISTRATION, AMENDMENT AND TERMINATION


7.1    Administration: The Committee shall have the sole authority and
discretion to administer, interpret and render determinations under the Plan
with respect to Section 16 Officers. Otherwise, the Plan shall be administered
by the Committee or, as may be delegated by the Committee, by the ACCO Brands
Internal Compensation Committee in accordance with the provisions contained
herein. All determinations hereunder shall be final and binding.


7.2    Amendment and Termination: The Committee and the Company’s Board of
Directors shall each have authority to amend, suspend or terminate the Plan at
any time.






--------------------------------------------------------------------------------

Revised: April 17, 2013 6 | Page

--------------------------------------------------------------------------------





Exhibit A




Adjusted Operating Income
•
Adjusted Operating Income = operating income as externally reported in
accordance with US GAAP, which equals Operating Income, plus or minus
adjustments as externally reported in our earnings release.

•
Adjusted Operating Income is measured in US Dollars using constant currency at
2013 Plan FX rates.

•
All Adjusted Operating Income targets exclude AIP and cash LTIP expenses.



Working Capital Efficiency
•
WCE = 13-Month Average Net Working Capital (which is the monthly net working
capital for the each of the prior 13 months summed and divided by 13), divided
by 12-Month Rolling Net Sales (which is Net Sales (as defined below) measured as
of December 2013, such that 12-Month Rolling Net Sales will be equal to 2013
annual Net Sales).

•
WCE is expressed as a percentage.

•
Working Capital is defined as Net Accounts Receivable plus Net Inventory, less
Trade Accounts Payable and less Customer Programs Liability.

•
Accounts used to measure Working Capital will be translated to US Dollars using
constant currency at 2013 Plan FX rates and otherwise as calculated for external
reporting purposes in accordance with US GAAP.

       
Net Sales
•
Net Sales = net sales plus other items reported as revenue less reported
deductions, all as calculated for external reporting purposes in accordance with
US GAAP.

•
Measured in US Dollars using constant currency at 2013 Plan FX rates, or in a
single local currency, as appropriate.

      




--------------------------------------------------------------------------------

Revised: April 17, 2013 7 | Page